DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-8) in the reply filed on 04/26/2022 is acknowledged. Accordingly, claims 9-20 are withdrawn as being directed to a non-elected group/invention and claim(s) 1-8 is/are examined herein.
Note
Examiner wishes to point out to applicant that claim(s) 1-8 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Claim 1, “apparatus of a soft film” should be changed to --apparatus for clamping a soft film--.
Claim 1, “first side portion of a soft film” should be changed to --first side portion of the soft film-- because the ‘soft film’ is introduced in the preamble. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “soft film” which is indefinite. The term “soft” is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When a film in the prior art would or would not read on the claimed ‘soft film’? Additionally, the term “soft” has more than one ordinary meaning (e.g. flexible or partially molten) in the art, and therefore, it can have more than one plausible claim contractions. Examiner recommends applicant to delete the term ‘soft’.
Claim(s) 2-8 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20150217505 – of record).
Regarding claim 1, Fischer discloses a clamping apparatus (3) of a soft film (frame 3 for clamping stamp 1: Abstract, P0050, Figs. 6-8; wherein the stamp 1 is a soft/flexible film: P0002, 0010, 0015, Fig. 6), comprising:
a first bar (4) configured to fix a first side portion of the soft film (P0054, Fig. 6; wherein 4 is shown as a bar);
a second bar (4’) configured to fix a second side portion of the soft film (P0054, Fig. 6; wherein 4 is shown as a bar), wherein the second side portion is opposite to the first side portion (P0054, Fig. 6);
a third bar (10’) adjacent and connected to the second bar (P0054, Figs. 6-7; wherein 10’ is shown as a bar), wherein the third bar and the first bar are respectively located on two opposite sides of the second bar (4 and 10’ are respectively located on two opposite sides of 4’: Fig. 6), and the third bar is configured to pull the soft film from the second side portion of the soft film through the second bar (10’ is capable of pulling/expanding 1 from the second side portion of 1 through 4’ due the disclosed mobility of 10’ and the disclosed interconnection between 10’, 4’ and 1: P0033, 0054, Figs. 6-7); and
at least one elastic element (12) having a first end and a second end opposite to each other and respectively disposed on the second bar and the third bar (P0054-0055 and Fig. 7), wherein the at least one elastic element is configured to provide the soft film with pull buffer (spring 12 is capable of providing 1 with an expanding/pulling buffer/adjustment via its expansion capability: P0033, 0062). For these reason, Fischer discloses the clamping apparatus substantially as claimed/disclosed by applicant. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.

    PNG
    media_image1.png
    342
    565
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    260
    377
    media_image2.png
    Greyscale

Regarding claim 2, Fischer further discloses wherein the at least one elastic element comprises a plurality of springs (P0054-0055 and Fig. 7).
	Regarding claim 8, Fischer further discloses wherein the soft film is an imprinting soft film (the stamp 1 is a soft/flexible film capable of imprinting via its imprinting/embossing stamp surface 2: P0002, 0006, 0010, 0015, 0051, Fig. 6). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20150217505 – of record). 
	Regarding claim 3, Fischer, as applied to claim 2 above, fails to explicitly disclose wherein the springs are disposed between the second bar and the third bar with a constant pitch. However, a person having ordinary skill in the art would understand/recognize that Fischer further shows/suggests that the springs (12) are disposed between the second bar and the third bar with a constant pitch (Figs. 6-7 show/suggest location of springs 12 at a substantially constant distance from each other). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Fischer by disposing/arranging the springs at a constant pitch, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the springs at a constant pitch for the purpose of allowing uniform tensioning/pulling on the second portion of the film via the uniformly arranged springs. See MPEP § 2144.04 (V) (C).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20150217505 – of record) as applied to claim 1 above, and further in view of Ito (US 20160257060 – of record) and/or Kim (US 20190157562).
Regarding claim 4, Fischer is silent about at least one load cell. 
In the same field of endeavor, apparatuses for holding/clamping imprinting stamps/molds, Ito discloses the technique of incorporating a load cell to a mold holding/clamping mechanism for the benefit(s) of enabling force detection applied to the mold and enabling controlling of the applied force (P0022, Fig. 1, Fig. 3). 
In the same field of endeavor, clamping apparatuses, Kim discloses the technique of incorporating a load cell to a clamping frame for the benefit(s) of enabling force detection applied to the frame and enabling controlling of the applied force (P0035, 0038, 0045, Figs. 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Fischer in view of Ito and/or Kim by incorporating/disposing at least one load cell on the third bar for the benefit(s) of enabling detection of the force applied to the third bar of frame, enabling control of the force to the third bar of frame, and/or controlling pulling/tensioning of the film via the applied force to the third bar. See  MPEP §§ 2143 I A, 2143 I D, and/or 2143 I G.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20150217505 – of record) as applied to claim 1 above, and further in view of Shuman (US 4170449).
Regarding claims 5-7, Fischer further discloses/suggests to integrally connect respective ends of the first bar (4) and third bar (10’) via linking bars (9 and 9’) respectively (P0056, Figs. 6-8). Thus, Fischer discloses an integral connection between the bars whereas the claimed requires a separable connection between the bars via engaging portions. 
 In the same field of endeavor, clamping apparatuses, Shuman discloses a clamping frame (abstract and Figures 1-6) comprising first bar (28) and a third bar (30), wherein a first end portion and a second end portion opposite to the first end portion in each of the first bar and the third bar respectively have a first through hole and a second through hole (apertures 48 in bars 28 and 30 at their respective and opposite end portions), a first linking bar (44), wherein two opposite ends of the first linking bar are respectively disposed in the first through holes of the first bar and the third bar; and a second linking bar (46), wherein two opposite ends of the second linking bar are respectively disposed in the second through holes of the first bar and the third bar, wherein a sidewall of each of the first through holes and the second through holes has a first engaging portion; and each of the ends of the first linking bar and the second linking bar has a second engaging portion (54/56), wherein the second engaging portions are configured to be engaged with the first engaging portions correspondingly (C3, L58-63, C4, L7-40) for the benefit(s) of creating a separable connection between the bars and/or allowing variations in size of the clamping frame (C3, L58-63, C4, L7-40, Figs. 2-6).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Fischer in view of Shuman by providing through holes with first engaging portions to the first bar and third bar and by providing corresponding second engagement portions to the first and second linking bars for the benefit(s) of creating a separable connection between the bars and/or allowing variations in size of the clamping frame defined by the bars as suggested by Shuman. See MPEP §§ 2143 I A, 2143 I D, 2143 I G, and/or 2144 II. Furthermore, since it has been held that constructing formerly integral structure in various elements involves only routing skill in art, one would have been motivated to make the bars separable for the purpose(s) of facilitating their maintenance/replacement and/or making them adjustable. See MPEP § 2144.04 V C. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ter (EP 3455676B1 – of record) discloses a clamping apparatus comprising three bars (105A, 105B, and 206) and at least one elastic element (209) substantially as claimed by applicant in at least claim 1 (P0066, 0077-0083, Fig. 2B, Fig. 3B);
Wilson (US 5271352) discloses a clamping apparatus (56) comprising three bars and at least one elastic element (54) substantially as claimed by applicant in at least claim 1 (Fig. 2 and accompanying text); and
Clarke (US 5063842) discloses to include strain gauges on stretcher bars (34) of a tensioning frame (50) and to include load cells for the benefit(s) of allowing/enhancing detection and/or control of the load/tension applied to the clamped workpiece (C4, L18-65, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743